 

Exhibit 10.1(a)

 

September 10, 2015

 

Double Eagle Acquisition Corp.

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

 

Re:   Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Double Eagle Acquisition Corp., a Cayman Islands exempted company (the
“Company”), Deutsche Bank Securities Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as representatives (the “Representatives”) of the several
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 55,200,000 of the Company’s units
(including up to 7,200,000 Units that may be purchased to cover over-allotments,
if any, the “Units”), each comprised of one of the Company’s Class A ordinary
shares, par value $0.0001 per share (the “Ordinary Shares”), and one warrant
(each, a “Warrant”). Each Warrant entitles the holder thereof to purchase
one-half of one Ordinary Share at a price of $5.75 per half share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the United States Securities and Exchange Commission (the
“Commission”) and the Company shall apply to have the Units listed on the Nasdaq
Capital Market. Certain capitalized terms used herein are defined in paragraph
11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Double Eagle Acquisition LLC (the “Sponsor”) and each of the
members of Double Eagle Acquisition LLC (each, a “Member” and collectively, the
“Members”) hereby agree with the Company as follows:

 

1.  The Sponsor agrees that if the Company seeks shareholder approval of a
proposed initial Business Combination, then in connection with such proposed
Business Combination, it or he, as applicable, shall vote all Founder Shares and
any shares acquired by it or him, as applicable, in the Public Offering or the
secondary public market in favor of such proposed initial Business Combination
and not redeem any Ordinary Shares owned by it or him, as applicable, in
connection with such shareholder approval.

 

2.  The Sponsor and Members hereby agree that in the event that the Company
fails to consummate its initial Business Combination within 24 months from the
closing of the Public Offering (or such later period approved by the Company’s
shareholders in accordance with the Company’s amended and restated memorandum
and articles of association), the Sponsor and each Member shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, redeem 100% of the Ordinary Shares sold as part of
the Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (less up to $100,000 of interest to pay dissolution
expenses) less income taxes payable, divided by the number of then outstanding
public shares, which redemption will completely extinguish Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining shareholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Cayman
Islands law to provide for claims of creditors and other requirements of
applicable law. The Sponsor and the Members agree not to propose any amendment
to the Company’s amended and restated memorandum and articles of association
that would affect the substance or timing of the Company’s obligation to redeem
100% of the Offering Shares if the Company does not complete a Business
Combination within 24 months from the closing of the Public Offering unless the
Company provides its public shareholders with the opportunity to redeem their
Ordinary Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest, less income taxes payable, divided by the number of
then outstanding public shares.

 

 1 

 

  

Each of the Members and the Sponsor acknowledges that they have no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares. The Sponsor and each of the Members hereby
further waive, with respect to any Ordinary Shares held by them, any redemption
rights they may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a shareholder vote to approve such Business Combination or in the
context of a tender offer made by the Company to purchase Ordinary Shares
(although the Sponsor and the Members shall be entitled to redemption and
liquidation rights with respect to any Ordinary Shares (other than the Founder
Shares) they hold if the Company fails to consummate a Business Combination
within 24 months from the date of the closing of the Public Offering).

 

3.  During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of the Representatives (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, with respect to any Units, Ordinary Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, Ordinary Shares owned by him, her or it, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Ordinary Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by him, her or it, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction, including the filing of a registration
statement, specified in clause (i) or (ii). Each of the Members and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 6 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if the release or waiver is
effected solely to permit a transfer not for consideration and the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the transfer.

 

4.  In the event of the liquidation of the Trust Account, Jeff Sagansky (the
“Indemnitor”) agrees, jointly and severally with Harry E. Sloan, to indemnify
and hold harmless the Company against any and all loss, liability, claim, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
to which the Company may become subject as a result of any claim by (i) any
third party for services rendered or products sold to the Company or (ii) a
prospective target business with which the Company has entered into an
acquisition agreement (a “Target”); provided, however, that such indemnification
of the Company by the Indemnitor shall apply only to the extent necessary to
ensure that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per share of the Offering Shares and (ii) the actual amount
per share of the Offering Shares held in the Trust Account as of the date of the
liquidation of the Trust Account, in each case less income taxes payable, and
except as to any claims by a third party who executed a waiver of any and all
rights to seek access to the Trust Account (whether or not such agreement is
enforceable) and as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Indemnitor shall not
be responsible for any liability as a result of any such third party claims. The
Indemnitor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Indemnitor, the Indemnitor
notifies the Company in writing that it shall undertake such defense.

 

 2 

 

   

5.  To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 7,200,000 Ordinary Shares within 45 days
from the date of the Prospectus (as further described in the Prospectus), the
Sponsor agrees that it shall automatically surrender to the Company for no
consideration, for cancellation at no cost, an aggregate number of Founder
Shares equal to 1,788,951 multiplied by a fraction, (i) the numerator of which
is 7,200,000 minus the number of Ordinary Shares purchased by the Underwriters
upon the exercise of their over-allotment option, and (ii) the denominator of
which is 7,200,000. The surrender for no consideration will be adjusted to the
extent that the over-allotment option is not exercised in full by the
Underwriters so that the pre-offering shareholders will own, on an as-converted
basis, an aggregate of 20.0% of the Company’s issued and outstanding Capital
Shares after the Public Offering. The Sponsor further agrees that to the extent
that the size of the Public Offering is increased or decreased, the Company will
purchase or sell Ordinary Shares or effect a share repurchase or share
capitalization, as applicable, immediately prior to the consummation of the
Public Offering in such amount as to maintain the ownership of the pre-offering
shareholders prior to the Public Offering, on an as-converted basis, at 20.0% of
its issued and outstanding Capital Shares upon the consummation of the Public
Offering. In connection with such increase or decrease in the size of the Public
Offering, then (A) the references to 7,200,000 in the numerator and denominator
of the formula in the first sentence of this paragraph shall be changed to a
number equal to 15% of the number of Ordinary Shares included in the Units
issued in the Public Offering and (B) the reference to 1,788,951 in the formula
set forth in the first sentence of this paragraph shall be adjusted to such
number of Founder Shares that the Sponsor would have to collectively return to
the Company in order to hold, on an as-converted basis, an aggregate of 10.08%
of the Company’s issued and outstanding Capital Shares after the Public
Offering.

 

6.  (a) The Sponsor agrees that it shall not Transfer any Founder Shares until
the earlier of (A) one year after the completion of a Business Combination or
earlier if, subsequent to a Business Combination, the closing price of the
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after a Business Combination, and (B) the date following the completion of
a Business Combination on which the Company completes a liquidation, merger,
share exchange or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor agrees that it shall not effectuate any Transfer of Private
Placement Warrants or Ordinary Shares underlying such warrants, until 30 days
after the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 6(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor or their affiliates, or any
affiliates of the Sponsor (b) in the case of an individual, by gift to a member
of the individual’s immediate family or to a trust, the beneficiary of which is
a member of one of the individual’s immediate family, an affiliate of such
person or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual; (d) in
the case of an individual, pursuant to a qualified domestic relations
order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares were originally purchased; (f) by virtue of the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; (g) in the
event of the Company’s liquidation prior to the completion of a Business
Combination; or (h) in the event of completion of a liquidation, merger, share
exchange or other similar transaction which results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the completion of a Business
Combination; provided, however, that in the case of clauses (a) through (f)
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.

  

7.  The Sponsor and each of the Members hereby agree and acknowledge that (i)
each of the Underwriters and the Company would be irreparably injured in the
event of a breach by the Sponsor or such Member of its or his obligations, as
applicable, under paragraphs 1, 2, 3, 4, 5, 6(a), 6(b) and 9, (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

8.  Each Member’s biographical information furnished to the Company (including
any such information included in the Prospectus) is true and accurate in all
respects and does not omit any material information with respect to such
Member’s background. The Member’s questionnaire furnished to the Company is true
and accurate in all respects. Each Member represents and warrants that: such
Member is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; such Member has never been convicted of, or pleaded guilty to, any
crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Member is not currently a defendant in any such criminal
proceeding; and neither such Member nor the Sponsor has ever been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

 3 

 

  

9.  Except as disclosed in the Prospectus, neither the Sponsor, nor any Member,
nor any affiliate of the Sponsor or any Founder, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds of the Public Offering held in the
Trust Account prior to the completion of a Business Combination: repayment of a
loan of up to $200,000 made to the Company by the Sponsor, pursuant to a
Promissory Note dated July 1, 2015; reimbursement for office space, secretarial
and administrative services provided to members of the Company’s management team
by an affiliate of the Sponsor, in an amount not to exceed $15,000 per month;
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating a Business Combination; and repayment of loans,
if any, and on such terms as to be determined by the Company from time to time,
made by the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended Business Combination,
provided, that, if the Company does not consummate a Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment. Up to $1,500,000 of such loans will be
convertible into warrants of the post Business Combination entity at a price of
$0.50 per warrant at the option of the lender. Such warrants would be identical
to the Private Placement Warrants.

 

10.  The Sponsor and each Member have full right and power, without violating
any agreement to which he or it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement, as applicable, to serve as a
director on the board of directors of the Company and each Member hereby
consents to being named in the Prospectus as an officer and/or director of the
Company, as applicable.

 

11.  As used herein, (i) “Business Combination” shall mean a merger, capital
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Shares” shall mean, collectively, the Ordinary Shares and the Founder
Shares; (iii) “Founder Shares” shall mean the 13,800,000 Class B ordinary shares
of the Company, par value $0.0001 per share, outstanding prior to the
consummation of the Public Offering (or 12,000,000 Class B ordinary shares if
the over-allotment is not exercised by the Underwriters); (iv) “Private
Placement Warrants ” shall mean the Warrants to purchase Ordinary Shares that
will be acquired by the Sponsor, Harry E. Sloan and each of the Company’s
independent director nominees (and/or one or more of their estate planning
vehicles) for an aggregate purchase price of $9.75 million, or $0.50 per
Warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (v) “Public Shareholders” shall mean the
holders of securities issued in the Public Offering; (vi) “Trust Account” shall
mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (vii) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

  

12.  This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

 4 

 

  

13.  No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each of the Members and each of their respective successors, heirs,
personal representatives and assigns.

 

14.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

15.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16.  This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Founder Shares Lock-up Period and (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by November
30, 2015, provided further that paragraph 4 of this Letter Agreement shall
survive such liquidation.

 

[Signature page follows]

 

 5 

 

   

  Sincerely,       DOUBLE EAGLE ACQUISITION LLC       By: /s/ Jeff Sagansky    
Name: Jeff Sagansky     Title: Managing Member       /s/ Jeff Sagansky   Jeff
Sagansky       /s/ James A. Graf   James A. Graf       /s/ Eli Baker   Eli Baker

 

Acknowledged and Agreed:

 

DOUBLE EAGLE ACQUISITION CORP.

 

By: /s/ Eli Baker     Name: Eli Baker     Title: Vice President, General Counsel
and Secretary  

 

 6 

 